                                          Case 3:21-cv-00463-CRB Document 49 Filed 02/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CENTRO LEGAL DE LA RAZA, et al.,                   Case No. 3:21-cv-00463-CRB
                                                       Plaintiffs,
                                   8
                                                                                           ORDER OF RECUSAL
                                                v.
                                   9

                                  10    EXECUTIVE OFFICE FOR
                                        IMMIGRATION REVIEW, et al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  14          I, the undersigned judge of the court, finding myself disqualified in the above-entitled

                                  15   action, hereby recuse myself from this case and request that the case be reassigned pursuant to the

                                  16   Assignment Plan.

                                  17          IT IS SO ORDERED.

                                  18   Dated: February 8, 2021

                                  19                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                  20                                                   United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
